Vacated and remanded by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
DaimlerChrysler Financial Services Americas, LLC, appeals directly from the bankruptcy court’s order overruling its objection to the Chapter 13 plan filed by the debtors, Jerry Franklin Meadows, Sr., and Theresa Tucker Meadows. The bankruptcy court held that the bankruptcy code, as amended by the Bankruptcy Abuse Pre*1045vention and Consumer Protection Act of 2005 (“BAPCPA”), permits the debtor to surrender undersecured collateral in full satisfaction of a secured claim. In light of our decision in Tidewater Fin. Co. v. Kenney (In re Kenney,) 531 F.3d 312 (4th Cir.2008), we vacate the bankruptcy court’s orders and remand for further proceedings consistent with Kenney.
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

VACATED AND REMANDED.